In an action to recover damages for personal injuries sustained when plaintiff slipped and fell because of snow and ice on the sidewalk, in front of premises owned by the defendants Sacks, the jury rendered a verdict in favor of plaintiff against the defendants Sacks and in favor of defendant the City of Hew York against plaintiff. The defendants Sacks appeal from so much of the judgment, entered on the verdict, as is in favor of plaintiff against them, and plaintiff appeals from so much of said judgment as is in favor of defendant city against him. Judgment insofar as it is in favor of plaintiff and against the defendants Sacks reversed *690on the law and the facts, with costs, and complaint dismissed. The proof fails to sustain the finding, implicit in the jury’s verdict, that the defendants Sacks caused the ice and snow, upon which plaintiff fell, to be present on the sidewalk. (Glassman v. City of New York, 284 App. Div. 1045.) Judgment insofar as it is in favor of defendant city and against plaintiff affirmed, without costs. No opinion. Nolan, P. J., Schmidt, Beldoek, Murphy and Ughetta, JJ., concur.